354 F.2d 1002
In the Matter of CALPA PRODUCTS COMPANY, Bankrupt (Claims 76 and 77).Robert C. Grasberger, Trustee in Bankruptcy and Richard J. Hill, Objecting Creditor, Appellants (two cases).
No. 15368.
No. 15369.
United States Court of Appeals Third Circuit.
Argued December 6, 1965.
Decided December 21, 1965.
Certiorari Denied March 21, 1966.

See 86 S. Ct. 1204.
Appeals from the United States District Court for the Eastern District of Pennsylvania; Alfred L. Luongo, Judge.
Peter P. Zion, Philadelphia, Pa., for creditor appellant in Nos. 15368, 15369.
Samuel Marx, Philadelphia, Pa., for trustee appellant in Nos. 15368, 15369.
William T. Adis, Philadelphia, Pa., for appellees in both appeals.
Before KALODNER, Chief Judge, and MARIS and FORMAN, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court will be affirmed for the reasons so well stated in the Opinion of Judge Luongo, 249 F. Supp. 71.